DETAILED ACTION
This office action is responsive to the applicant’s request for continued examination filed July 6, 2021.  The application contains claims 1-3, 5-12, 14-18, 20-22, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-6, 8, 11-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Compain et al. [US 2014/0181634 A1] in view of Moore et al. [US 2014/0130076 A1, hereinafter Moore] in view of Ovsiankin et al. [US 2016/0226989 A1, hereinafter Ovsiankin].

With regard to Claim 1,
Compain  teach A computer program product for determining sections of a document to modify based on user feedback from a user reviewing the document, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations (Fig. 2, [0077], Abstract, “selectively identifying one or more replacement content items and transmitting the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the plurality of content items”), the operations comprising: 
providing a document having a plurality of concurrently rendered sections having rendered content values in the sections (Fig. 2, [0003]- [0004], “a presentation page comprising a plurality of content items (e.g., a dynamic webpage composed of content including one or more ads that are individually and independently replaceable) is displayed to a user”); 
(Fig. 2, [0047], “determination may be made either not to replace the content item in question or replace it with a complementary content item“, [0003]-[0004], “a presentation page comprising a plurality of content items (e.g., a dynamic webpage composed of content including one or more ads that are individually and independently replaceable) is displayed to a user”, [0010], “Updating the displayed presentation page may be performed without refreshing portions of presentation page that remain unchanged. Updating the displayed presentation page may involve independently replacing the one or more displayed content items without affecting other portions of the presentation page”, [0040]); 
detecting a section of a plurality of sections of the document concurrently rendered in a computer user interface that the user is observing in which one of the content values in a section entry data structure for the detected section is rendered (Fig. 2, [0040], [0048], “affirmative user act from which disinterest may be inferred may include a determination that a focus point corresponding to the user's eye-point and/or gaze moved across, and/or potentially temporarily lingered on for a predetermined duration, a particular content item but did so without taking any action indicating interest in that item”); 
([0048], “affirmative user act from which disinterest may be inferred may include a determination that a focus point corresponding to the user's eye-point and/or gaze moved across, and/or potentially temporarily lingered on for a predetermined duration, a particular content item but did so without taking any action indicating interest in that item”); 
determining personal information of the user ([0005], “Determining whether the user is likely to perform the predetermined action may be performed by a logic engine applying pre-defined rules. One or more of the rules may be based on factors including one or more a nature of the affirmative act performed by the user, a duration of time spent on the presentation page by the user, demographics of the user, browsing history of the user, a type of the client device, a geographic location of the client device, and one or more other external factors”); 
receiving indication of likelihood that the user approved or disapproved of the content value in the section the user was observing of the plurality of concurrently rendered content values in the sections ([0004], [0063], [0065], “process 400 may infer from the received feedback relating to affirmative user acts … determination may be made by the content replacement logic engine, which communicates with the analytics engine storing the received feedback relating to the affirmative user acts. The logic engine may use a set of predetermine rules to decide when a content item is to be replaced and potentially also the nature or type of content item that should serve as the replacement”)
in response to the output indicating the user disapproved of the content value, rendering in the document a substitute content value of a plurality of content values (Fig. 2, [0047]-[0048], “affirmative acts by the user from which disinterest in a particular content item may be inferred”, [0063], “reasonable inference can be made that a subsequent replacement content item should be complementary to the selected topic because such as complementary content item is likely to be of interest to the user”, [0040], “Upon determining that the user likely is disinterested in an advertisement or other content item displayed in a space A-E, using the logic engine 230 in conjunction content server 235, a suitable replacement content item is determined”, [0010], “Updating the displayed presentation page may be performed without refreshing portions of presentation page that remain unchanged. Updating the displayed presentation page may involve independently replacing the one or more displayed content items without affecting other portions of the presentation page”, [0004], “affirmative act performed by the user may involve an action from which disinterest in one or more content items can reasonably be inferred”, [0006], “Receiving feedback from the client device may be performed in real time relative to the user's affirmative act”, [0007], [0010], “Transmitting feedback may be facilitated in real time”, “Updating the displayed presentation page may be performed without refreshing portions of presentation page that remain unchanged”, [0021], “use of user interaction feedback to facilitate selective replacement of content items” [0065], “process 400 may infer from the received feedback relating to affirmative user acts”, “determination may be made by the content replacement logic engine, which communicates with the analytics engine storing the received feedback relating to the affirmative user acts. The logic engine may use a set of predetermine rules to decide when a content item is to be replaced and potentially also the nature or type of content item that should serve as the replacement”).
Compain does not explicitly teach providing as input to a machine learning module the content value in the section the user is observing, the user biometric data, and the personal information of the user; receiving as output, from the machine learning module.
Moore teach a computer program product for determining sections of a document to modify based on user feedback from a user reviewing the document (Abstract), the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations ([0233]), the operations comprising:
	maintaining section entry data structure for the sections of the document, wherein the entry data structure indicates content values, one of which is rendered in the section when displaying the document, wherein different section entry data structures for the sections rendered in the document have different content values for different types of content to render in the sections for which the section entry data structures are provided ([0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, system identify the displayed content (application is a document and the different pages of the application are the different sections) and the different content values are the available content that could replace the displayed content);
([0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, system identify the displayed content (application is a document and the different pages of the application are the different sections) and the different available content that could replace the displayed content, ”Claim 3, “amount of time the viewer faces the display”, [0006], “primary variable may be the amount of time the person viewing the video screen watches the screen before turning away”, [0076], “Engagement Data (attention time of user/users, duration of user, number of glances, expression classification)” [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], [0198]);
detecting, from a monitoring device, user biometric data (Fig. 1, Claim 13, “unique relative score derived from expression of the viewer's face”, [0013]- [0014], [0202]- [0203]);
determining personal information of the user (Fig. 1, Claim 25, “here the selection is further dependent on a vector of viewer gender, viewer age”, [0006], “process then takes as input information about the viewer: their gender, likely age and any other detectable parameters”);
providing as input to a machine learning module the content value in the section the user is observing, the user biometric data, and the personal information of the user (Fig. 1, [0071], “Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system” [0002],”providing selected media content whereby information about the characteristics or behavior of a person viewing the content is detected or otherwise determined and then used to modify or adjust what will be selected to be presented as content”, [0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], “movie has some parts that are linked to certain emotions, then depending on how the user/users react, the movie can be altered to better engage the user/users”, [0071], “Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0198], “statistical weighting will be a formula based on business goals, including pricing, frequency of content and time since the content was last displayed”, [0006], [0076], [0013], “type of expression can also be used as a primary variable to maximize apparent satisfaction with automatic selection of content”, [00195], Claim 13, [0197], “probability engine is a component that assigns probabilities (weights) to content based on the current state of the system”);
receiving as output, from the machine learning module, indication of likelihood that the user approved or disapproved of the content value in the section the user was observing of the plurality of rendered content values in the sections (Fig. 1, [0204], displayed movies could be altered based likelihood that the user approved or disapproved of the movie content value, [0202], “facial expression is analyzed then the game can be changed to better engage the user”, [0071], [0002], “providing selected media content whereby information about the characteristics or behavior of a person viewing the content is detected or otherwise determined and then used to modify or adjust what will be selected to be presented as content”, [0196]-[0198], “probability engine is a component that assigns probabilities (weights) to content based on the current state of the system”, [0200], “probability engine will be trained from previous data used in the D.I.M.A systems deployed in the real world, … Changing media content based on primary variable” [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0219], “AI engine uses that data to improve the program's own understanding. The AI engine detects patterns in a feature vectors and adjust recommendations accordingly”); and
in response to the output indicating the user disapprove of the content value, rendering to the document a substitute content value of a plurality of content values provided in a section entry data structure for the section having a higher desirability than a desirability of the content value rendered in the detected section that was indicated as disapproved, wherein the substitute content value is substituted into the detected section in real-time in the document while the user is viewing the document (Fig. 1, [0118], [0202], “facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], “movie has some parts that are linked to certain emotions, then depending on how the user/users react, the movie can be altered to better engage the user/users”, [0071], [0002], “providing selected media content whereby information about the characteristics or behavior of a person viewing the content is detected or otherwise determined and then used to modify or adjust what will be selected to be presented as content”, “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user … facial expression of that user can be used as a primary variable to engage that user by performing actions”, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], [0195]).
Compain teaches the ability to collect user information, biometric data, and use the collected data to detect the user level of engagement, approval, and disapproval to customize the displayed content within a section of a plurality of concurrently displayed sections using a logic engine, which communicates with the analytics engine. Compain do not explicitly teach the ability to providing as input to a machine learning module the content value in the section the user is observing, the user biometric data, and the personal information of the user and receiving as output, from the machine learning module. Moore further teaches the ability to use machine learning to recommend the content value to replace the current displayed content value that a user disapprove.

Compain-Moore do teach the ability to identify the user approval or disapproval of the displayed content, and the ability to identify items that will be more desirable to the user to display when the system detect the user disapprove for the current displayed content (e.g. Compain, determining that the user is not interested in displayed content and will not click on it [0065], Moore, modifying a game to be easier if the user is frustrated or providing discount, credit, coupon or other incentive when the user loose interest [0203], which show that the system is identifying that the discount, credit, coupon or other incentive have a higher desirability rating than the current displayed content in real time); however Compain-Moore do not explicitly teach desirability ratings of the content values from a perspective of the user reviewing the document; higher desirability rating than a desirability rating of the content value rendered.
Ovsiankin teach content having higher desirability ratings of the content values from a perspective of the user reviewing the document (Fig. 1, Fig. 3, 300, Fig. 6, [0054], “federator module 108 may adjust the engagement value for a content item 122 based on user profile data 116 and activities 118 for the user to whom the content item is displayed”, [0027], “content item sources 124 may rank the content items 122 stored therein”, [0037], “ranker module 300 may obtain collections of content items 122 provided from the content item sources 124 as specified by the feed definition module 302. The ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may provide the result as the output of the federator module 108”); higher desirability rating than a desirability rating of the content value rendered ([0027], “content item sources 124 may rank the content items 122 stored therein”, [0037], “ranker module 300 may obtain collections of content items 122 provided from the content item sources 124 as specified by the feed definition module 302. The ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may provide the result as the output of the federator module 108”, [0075], “principles applied to direct knowledge of the propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such as to maximize revenue while maintaining user engagement”, [0076], system is ranking items to provide to the user and could re-rank the items based on user approval or disapproval represented in the engagement value,  [0073], “federator module 108 may select content items with sufficiently high engagement components to maintain the desired user engagement and then, among that population, select the content items 122 with the highest value component”).


With regard to Claim 2,
	Compain-Moore-Ovsiankin teach the computer program product of claim 1, wherein the operations further comprise:
receiving indication from the user whether the user approved or disapproved of the content value rendered in the section of the document (Compain, [0047], “determination may be made either not to replace the content item in question or replace it with a complementary content item“, Moore, Fig. 1, Fig. 7, [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0202]- [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], displayed content could be altered based on the detected user’s emotions);
in response to receiving indication the user approved of the content value, retraining the machine learning module to produce as output that the user likely approved the content value for the input provided to the machine learning module for the content value the user was observing including the user biometric data and the personal information of the user (Moore, Fig. 1, [0204], displayed content could be altered based on the detected user’s emotions, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0200], “probability engine will be trained from previous data used in the D.I.M.A systems deployed in the real world, for example, as shown in FIG. 7. Once all the data is collected, the engine can be re-trained at different time periods to become more effective and learn the latest associations in the data”, [0219], “AI engine uses that data to improve the program's own understanding. The AI engine detects patterns in a feature vectors and adjust recommendations accordingly”, [202]); and
in response to receiving indication the user disapproved of the content value, retraining the machine learning module to produce as output that the user likely disapproved of the content value for the input provided to the machine learning module for the content value the user was observing including the user biometric data and the personal information of the user (Moore, Fig. 1, Fig. 7, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0039], “Emotions (smile, frown, neutral, sad, anger, disgust, fear, confusion, interest, and other mental states and emotions”, [0200], “probability engine will be trained from previous data used in the D.I.M.A systems deployed in the real world, for example, as shown in FIG. 7. Once all the data is collected, the engine can be re-trained at different time periods to become more effective and learn the latest associations in the data”, [0219], “AI engine uses that data to improve the program's own understanding. The AI engine detects patterns in a feature vectors and adjust recommendations accordingly”, [0204], displayed content could be altered based on the detected user’s emotions).

With regard to Claim 3,
	Compain-Moore-Ovsiankin teach the computer program product of claim 1, wherein the content value is left unchanged in the section of the document rendered in the computer user interface in response to determining that the output indicates the user will likely approve of the content value (Compain, [0047], “determination may be made either not to replace the content item in question or replace it with a complementary content item“, Moore, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”).

With regard to Claim 5,
Compain-Moore-Ovsiankin teach the computer program product of claim 1, wherein the operations further comprise:
transmitting information, to an administrator computer, indicating that the user is likely to disapprove of the content value in response to determining that the output value indicates the user will likely disapprove of the content value (Compain, [0047], “determination may be made either not to replace the content item in question or replace it with a complementary content item“, Fig. 2, [0065], [0063], “user interacts with one of the three topics 310, a reasonable inference can be made that a subsequent replacement content item should be complementary to the selected topic because such as complementary content item is likely to be of interest to the user”, Moore, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0202]-[0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, system identify the user interest level to decide if the displayed content need to be updated, [0215]-[0216], [0210], “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user to the actions of the toy. So a child might laugh if the toy (for example a puppy) rolled over. Then the facial expression of that user can be used as a primary variable to engage that user by performing actions”, [0204], displayed content could be altered based on the detected user’s emotions, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]);
(Compain, [0063], “user interacts with one of the three topics 310, a reasonable inference can be made that a subsequent replacement content item should be complementary to the selected topic because such as complementary content item is likely to be of interest to the user”, Moore, [0204], displayed content could be altered based on the detected user’s emotions, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0202]-[0203], system identify the user interest level to decide if the displayed content need to be updated, [0204], displayed content could be altered based on the detected user’s emotions, [0215]-[0216], [0210], “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user … facial expression of that user can be used as a primary variable to engage that user by performing actions which maximize a happy emotional response of the subject in the future”, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]).
With regard to Claim 6,
Compain-Moore-Ovsiankin teach the computer program product of claim 5, wherein the operations further comprise:
transmitting, to the administrator computer, content values of the plurality of content values for the section having a higher desirability rating than a desirability rating of the rendered content value the user will likely disapprove, wherein the substitute content value comprises one of the content values having the higher desirability rating sent to the administrator computer (Compain, [0063], “user interacts with one of the three topics 310, a reasonable inference can be made that a subsequent replacement content item should be complementary to the selected topic because such as complementary content item is likely to be of interest to the user”, Moore, Fig. 6, 603, [0204], displayed content could be altered based on the detected user’s emotions, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0231], [0202], “facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, system identify the user interest level to decide if the displayed content need to be updated, [0215]-[0216], [0210], “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user … facial expression of that user can be used as a primary variable to engage that user by performing actions which maximize a happy emotional response of the subject in the future”, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]).

With regard to Claim 8,
Compain-Moore-Ovsiankin teach the computer program product of claim 1, wherein the monitoring device comprises a biometric monitoring device that measures bodily functions (Compain, [0048], “client device 210 employs technology that permits eye following and/or gaze following”, Moore, [0013], “type of expression can also be used as a primary variable to maximize apparent satisfaction with automatic selection of content”, [0056], “Digital biometric signatures creating a numerical representation of the face via a camera sensor”).

With regard to claim 11,
Claim 11 is similar in scope to claim 1; therefore claim 11 is rejected under similar rationale. 
With regard to claim 12,
Claim 12 is similar in scope to claim 2; therefore claim 12 is rejected under similar rationale. 
With regard to claim 14,
Claim 14 is similar in scope to claim 5; therefore claim 14 is rejected under similar rationale. 
With regard to claim 17,
Claim 17 is similar in scope to claim 1; therefore claim 17 is rejected under similar rationale. 
With regard to claim 18,
Claim 18 is similar in scope to claim 2; therefore claim 18 is rejected under similar rationale.
With regard to claim 20,
Claim 20 is similar in scope to claim 5; therefore claim 20 is rejected under similar rationale. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Compain et al. [US 2014/0181634 A1] in view of Moore et al. [US 2014/0130076 A1, hereinafter Moore] in view of Ovsiankin et al. [US 2016/0226989 A1, hereinafter Ovsiankin] in view of Indyk et al [US 10,049,664 B1, hereinafter Indyk].

With regard to Claim 7,
	Compain-Moore-Ovsiankin teach the computer program product of claim 5, wherein the operations further comprise:
determining that the output value indicates the user will likely disapprove of the content value, wherein the substitute content value is transmitted (Moore, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play on a digital sign, smart tv, mobile device and or tablet. Content can be stored locally or remotely but the decision on what content is played next is based on the results of the probability engine”, [0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, system identify the user interest level to decide if the displayed content need to be updated, [0215]-[0216], [0210], [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]).
Compain-Moore-Ovsiankin do not explicitly teach initiating a communication channel between the user in the computer user interface and a document administrator at the administrator computer over a network in response to determining, following communication between the user and the document administrator in the communication channel.
Indyk teach initiating a communication channel between the user in the computer user interface and a document administrator at the administrator computer over a network in response to determining that the output indicates the user will likely disapprove of the (Col. 5, lines 43-55, “once the online service determines that the probability of the user to abandon the online service exceeds a threshold, the online service can take proactive steps to reduce the likelihood of the user abandoning the service. For example, in some cases, the online service can intervene while the user is interacting with the application (i.e., in real-time) by offering the user a discount (or other monetary incentive), offering assisted support to the user (e.g., via links for chat session, telephone number, etc.), displaying a list of content items to help the user, etc. In some cases, the online service can intervene after the user has finished interacting with the application (i.e., off-line), e.g., such as by contacting the user via e-mail at a later time”), 
wherein the substitute content value is transmitted following communication between the user and the document administrator in the communication channel (Col. 7, lines 25-39, “support agent can use web browser 142 and/or application 144 to access features or content of the interactive computing service 150 that may not be available to users in order to provide support to users. Such features, for example, may include detailed product documentation, access to user accounts for the online service, etc. In some embodiments, applications 122, 134, and 144 may support screen sharing (e.g., as one type of assisted support). For example, with screen sharing, the support agent can use application 144 to observe and control application 122 on client system 120, application 134 on mobile device 134, etc”.).

The motive for the motivation would have been to provide the user with better content that could increase the user’s satisfaction level using a human communication that would allow the providing information that will help the user and increase user’s satisfaction.

Claims 9-10, 15-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Compain et al. [US 2014/0181634 A1] in view of Moore et al. [US 2014/0130076 A1, hereinafter Moore] in view of Ovsiankin et al. [US 2016/0226989 A1, hereinafter Ovsiankin] in view of Vemireddy [US 2013/0246926 A1].

With regard to Claim 9,
Compain-Moore-Ovsiankin teach the computer program product of claim 1, wherein the operations further comprise:
a video camera (More, [0018], “system is further comprised of one or more video cameras”),
determining whether the location gazed by the user comprises one of a plurality of sections in the document having one of a plurality of content values for the section, wherein the detecting the user is observing the section is detected in response to determining that the location the user is gazing comprises the section (Compain, [0048], “if the client device 210 employs technology that permits eye following and/or gaze following, … an affirmative user act from which disinterest may be inferred may include a determination that a focus point corresponding to the user's eye-point and/or gaze moved across, and/or potentially temporarily lingered on for a predetermined duration, a particular content item but did so without taking any action indicating interest in that item”, Moore, Claim 3, “amount of time the viewer faces the display”, [0006], “primary variable may be the amount of time the person viewing the video screen watches the screen before turning away”, [0076], “Engagement Data (attention time of user/users, duration of user, number of glances, expression classification)” [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0198], “statistical weighting will be a formula based on business goals, including pricing, frequency of content and time since the content was last displayed. Also real time bidding can be included in this process to decide which content to play next”).
Compain-Moore-Ovsiankin teach the ability to include a video camera with a computer and the ability use a technology to determine an eye gaze location.  However, Compain-Moore-Ovsiankin do not explicitly teach the ability to process the input from a video camera to determine a location in the document gazed by the user.
Vemireddy teach processing input from a video camera to determine a location in the document gazed by the user [0033]- [0034], “eye-tracking technology involves light, typically infrared, reflected from the eye and sensed by a video camera”); and
determining whether the location gazed by the user comprises one of a plurality of sections in the document having one of a plurality of content values for the section, (Vemireddy, [0017], “activity monitoring program 114 monitors actions of a user of client computer 102 to determine portions of content displayed in display interface 112 that are potentially of interest to the user”, [0035], “Function 204C determines the location of the user's gaze on display interface 112 (step 602). Function 204C then determines content of the webpage in proximity with the determined location (step 604). The determined content is deemed to be the pertinent subset”).
Compain-Moore-Ovsiankin teaches the ability to detect the user level of engagement, approval, and disapproval to customize the displayed content based on user gaze location. Vemireddy further teaches the ability to process video camera input to determine the eye gaze location for identifying the user level of engagement, approval, and disapproval regarding a portion of the displayed content to customize the displayed content based on the user preference. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of detecting a portion of the displayed content as taught by Vemireddy to improve the computer product of Compain-Moore-Ovsiankin to be able to evaluate the different displayed sections of the displayed content based on video camera captured data. Compain-Moore-Ovsiankin and Vemireddy are analogous art related to customizing displayed content based on the detected user feedback. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would allow the usage of video camera input to determine the eye gaze 

With regard to Claim 10,
Compain-Moore-Ovsiankin-Vemireddy teach the computer program product of claim 9, wherein the monitoring device comprises the video camera (Moore, [0018], “system is further comprised of one or more video cameras”, Vemireddy, [0033]- [0034], “eye-tracking technology involves light, typically infrared, reflected from the eye and sensed by a video camera”), wherein the operations further comprise:
processing input from the video camera to determine user emotion in response to detecting the user is observing the section in the document, wherein the user biometric data included in the input to the machine learning module comprises the determined user emotion (Moore, [0204], displayed content could be altered based on the detected user’s emotions, [0032]-[0033], “Learning system using a predictive model method from structured and unstructured data to create a database of associations and probabilities to determine an action or triggered event within a system” [0039], “Emotions (smile, frown, neutral, sad, anger, disgust, fear, confusion, interest, and other mental states and emotions)”, Vemireddy, Fig. 6, [0036], “outer edges of the mouth move up in relation to the center of the mouth (i.e., the user is smiling) when a user's gaze is at a specific location, the specific location may be deemed to be pertinent”).

With regard to claim 15,

With regard to claim 16,
Claim 16 is similar in scope to claim 10; therefore claim 16 is rejected under similar rationale. 
With regard to claim 21,
Claim 21 is similar in scope to claim 9; therefore claim 21 is rejected under similar rationale. 
With regard to claim 22,
Claim 22 is similar in scope to claim 10; therefore claim 15 is rejected under similar rationale. 
Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered.

Applicant’s arguments, see Page 12-13, filed 3/17/2021, with respect to the rejection of claim 1, 11, and 17 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Compain in view of Moore further in view of Ovsiankin.

Applicant argue that Moore do not teach a section entry data structure for concurrently rendered sections of a document that has content values to render in the section and desirability ratings of the content values (Remarks P. 12-13).
propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such as to maximize revenue while maintaining user engagement”, ¶76, system is ranking items to provide to the user and could re-rank the items based on user approval or disapproval represented in the engagement value,  ¶73, “federator module 108 may select content items with sufficiently high engagement components to maintain the desired user engagement and then, among that population, select the content items 122 with the highest value component”. Compain 

Applicant argue that Compain do not teaching or mention a section entry data structures for the concurrently rendered sections of the document having content values and desirability ratings of the content values (Remarks P. 13).
Examiner respectfully disagrees, Compain teach a section entry data structure for concurrently rendered sections of a document that has content values to render in the section with higher desirability see at least Fig. 2, ¶63, ¶40, “Upon determining that the user likely is disinterested in an advertisement or other content item displayed in a space A-E, using the logic engine 230 in conjunction content server 235, a suitable replacement content item is determined” and Ovsiankin modify Compain to rank the content available for display within the section as Ovsiankin teaches the ability to receive ranked content and could re-rank it based on the user preference. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of rank different content as taught by Ovsiankin to improve the computer product of Compain to be able to evaluate the different content and select the highest ranked content to display based on the user’s feedback See at least ¶27, “content item sources 124 may rank the content items 122 stored therein”,  ¶37, “ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such as to maximize revenue while maintaining user engagement”, ¶76, system is ranking items to provide to the user and could re-rank the items based on user approval or disapproval represented in the engagement value,  ¶73, “federator module 108 may select content items with sufficiently high engagement components to maintain the desired user engagement and then, among that population, select the content items 122 with the highest value component”. Compain and Ovsiankin are analogous art related to customizing displayed content based on the detected user’s feedback. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would allow better customization for displayed content which will allow better recommendation for the display content that are related to the user and increase the user’s satisfaction and engagement.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Moore do not teach the ability to provide the section value that the user is observing, user biometric data, and the user personal information as an input to a machine learning module (Remarks P. 13-14). 
Data stage and the information stage of the system”, data stage include the user biometric data (Fig. 1, “emotions”) and user personal information (Fig. 1, “Demographics”, “Biometrics”); and the Information stage that include content  and Fig. 1, ¶33-41 clarify the data stage, “Data, Unstructured input data and provided by camera and other sensors in real world environments. This data can be captured by image processing, computer vision and AI techniques”, and Fig. 1, ¶42-53 clarify the information stage, “Information Structured data, variables and external parameters can be combined in a useful way with the unstructured sensory data” of the system, ¶195, “This use case uses a sensor to capture data listed in the Data and Information stages of a D.I.M.A system (FIG. 1)”, “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play on a digital sign, smart tv, mobile device and 

Applicant argues that Moore show the ability to provide an input on a content value and not on a particular content value of a specific section of a plurality of currently rendered sections of a document the user is observing (Remarks P.14).
Examiner rely on Moore to modify Compain. Compain teach the ability to modify a particular content value of a specific section of a plurality of currently rendered sections of a document the user is observing based on detect user feedback See at least Fig. 2, ¶77, Abstract, “selectively identifying one or more replacement content items and transmitting the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the plurality of content items” and rely on Moore to modify Compain way of identifying content value to use for replacing the current content value provided to the user based on collected data See at least Fig. 1, ¶204, ¶71, ¶2 ¶196-198, ¶219. In other words, Compain teaches the ability to collect user information, biometric data, and use the collected data to detect the user level of engagement, approval, and disapproval to customize the displayed content within a section of a plurality of concurrently displayed sections using a logic engine, which communicates with the analytics engine. Compain do not explicitly teach the ability to providing as input to a machine learning module the content value in the section the user 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning as taught by Moore to improve the computer product of Compain to be able to evaluate the different content and select the highest ranked content to display based on the user’s feedback. Moore and Compain are analogous art related to customizing displayed content based on the detected user’s feedback. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would allow better customization for displayed content which will allow better recommendation for the display content that are related to the user and increase the user’s satisfaction and engagement.

Applicant argues that Moore do not teach the ability to provide to a machine learning the section value that the user is observing, user biometric data, and the user personal information (Remarks P.15).
 Examiner respectfully disagrees, Moore teach the ability to consider if the user is interested in the displayed content by monitoring the user facial expressions See ¶202-203 (biometric data monitored by sensors) and emotions See ¶204, (“movie has some parts that are linked to certain emotions, then depending on how the user/users react, the movie can be altered to better engage the user/users”), user personal information (¶6, “gender, likely age and any other detectable parameters”), section value that the user is Data stage and the information stage of the system”, data stage include the user biometric data (Fig. 1, “emotions”) and user personal information (Fig. 1, “Demographics”, “Biometrics”); and the Information stage that include content  and Fig. 1, ¶33-41 clarify the data stage, “Data, Unstructured input data and provided by camera and other sensors in real world environments. This data can be captured by image processing, computer vision and AI techniques”, and Fig. 1, ¶42-53 clarify the information stage, “Information Structured data, variables and external parameters can be combined in a useful way with the unstructured sensory data” of the system, ¶195, “This use case uses a sensor to capture data listed in the Data and Information stages of a D.I.M.A system (FIG. 1)”, “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play on a digital sign, smart tv, mobile device and or tablet … decision on what content is played next is based on the results of the probability engine. For this example a probability engine will try to maximize the attention time of people captured in the data phase of the system based on similar observations from data captured by other sensors previously (i.e. profile associations from other similar environments/use cases)”). 

Applicant argues that Moore in view of Ovsiankin do not teach section entry data structures for concurrently rendered section in the document that has content values to 
Examiner rely on Compain to teach a section entry data structure for concurrently rendered sections of a document that has content values to render in the section with higher desirability see at least Fig. 2, ¶40, “Upon determining that the user likely is disinterested in an advertisement or other content item displayed in a space A-E, using the logic engine 230 in conjunction content server 235, a suitable replacement content item is determined” and rely on Ovsiankin to modify Compain to rank the content available for display within the section as Ovsiankin teaches the ability to receive ranked content and could re-rank it based on the user preference. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of rank different content as taught by Ovsiankin to improve the computer product of Compain to be able to evaluate the different content and select the highest ranked content to display based on the user’s feedback See at least ¶27, “content item sources 124 may rank the content items 122 stored therein”,  ¶37, “ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may provide the result as the output of the federator module 108”, ¶75, “principles applied to direct knowledge of the propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such as to maximize revenue while maintaining user engagement”, ¶76, system is ranking items to provide to the user and 

Applicant argue that the examiner has not shown where the art teaches that the content value from a section entry data structure is selected having a higher desirability rating than the currently rendered content value to substitute the higher desirability rated content value into the section in real-time while the user is viewing the document and how content values and desirability ratings are maintained in section entry data structures for concurrently rendered sections of the document and how a content value having a higher desirability rating is substituted for a section in real time while the user is viewing (Remarks P.16).
Examiner rely on Compain that teach the ability to substitute the content of a section with a higher desirability content based on the received feedback in real-time See at least Fig. 2, ¶63, “reasonable inference can be made that a subsequent replacement content item should be complementary to the selected topic because such as complementary content item is likely to be of interest to the user”, ¶40, “Upon determining propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such while maintaining user engagement”, ¶76, system is ranking items to provide to the user and could re-rank the items based on user approval or disapproval represented in the engagement value,  ¶73, “federator module 108 may select content items with sufficiently high engagement components to maintain the desired user engagement and then, among that population, select the content items 122 with the highest value component”. In other words Compain teach the ability to replace displayed content based on a user feedback using different rules and Ovsiankin is used to modify Compain selection method for the content to replace the current content to be based on ranking value.

As to the remaining independent claims 2-3, 5-10, 12, 14-16, 18, and 20-22, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. US 10,360,254 B1 issued to Knas See Fig. 5, system track user’s gaze location and expression to modify the displayed content See at least Col. 4-5, lines 60-3 
US Patent Application Publication No. 2016/0292744 Al filed by Strimaitis et al. See Fig. 3, ¶ 3 system detect the audience to update the displayed advertisements in real time
US Patent Application Publication No. US 2014/0280554 Al filed by Webb et al. See Abstract system update content based on user engagement
US Patent Application Publication No. 2012/0290520 A1 filed by Frank et al. ¶3 using machine learning to analyze user’s information to predict user's affective response
US Patent Application Publication No. 2002/0193066 Al filed by Connelly that show the ability to rank media content See at least Fig. 15A-15C
US Patent Application Publication No. 2016/0342692 Al filed by Bennett et al. that show the ability to rank media content See at least Fig. 2, 220 Ranking engine, Abstract, “set of content items, such as web pages, are identified in response to a query generated by a user. The Identified content items are initially ranked using a ranking scheme. User-interaction data that describes preferences that the user may have towards some of the ranked content items is received. In order to personalize the ranking of the content items for the user, the user-interaction data is used to re-rank the ranked content items in a way that favors content items that are preferred by the user”

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MOHAMED ABOU EL SEOUD/           Primary Examiner, Art Unit 2174